DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 18 October 2021 has been entered, leaving claims 1 and 3-15 pending, of which claims 7-15 were previously withdrawn.

Election/Restrictions
The pending claims as amended below are allowable, and so the restriction requirement as set forth in the Office action mailed on 08 April 2021has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott A. Lund on 23 November 2021.

The application has been amended as follows: 

1.	(Currently Amended) A fusing system for an additive manufacturing machine, the fusing system comprising:
	a carriage movable across a build zone of the additive manufacturing machine along an x-axis;
	a thermic source mounted to the carriage;[
a roller rotatably mounted to the carriage adjacent the thermic source, the roller vertically translatably mounted to the carriage to have a lowered position during a spreading pass of the carriage over the build zone for spreading of build material and a raised position during a fusing pass of the carriage over the build zone for fusing of the build material; and
a controller configured to rotate the roller in the lowered position within a radiative heat transfer area receiving heat from the thermic source during the spreading pass, to vertically translate the roller from the lowered position to the raised position, and to rotate the roller in the raised position within the radiative heat transfer area receiving heat from the thermic source during the fusing pass.
[

2.	(Previously Cancelled)  

3.	(Previously Presented) The fusing system of claim 1, wherein the carriage is movable across the build zone bi-directionally along the x-axis.

4.	(Original) The fusing system of claim 1, wherein the roller is tubular.

5.	(Original) The fusing system of claim 1, wherein the roller is internally cooled.

6.	(Original) The fusing system of claim 1, wherein the thermic source includes a first thermal lamp to selectively heat a fusing agent and a second thermal lamp to warm the build material. 

7. 	(Rejoined - Currently Amended) A method of operating a fusing system of an additive manufacturing machine to form a three dimensional object, the fusing system including a carriage to which a thermic source is mounted and to which a roller is vertically translatably mounted adjacent the thermic source to have a lowered position and a raised position, the method comprising:
	during a spreading pass of the carriage over a build zone, rotating the roller in the lowered position for spreading build material while maintaining the roller within a radiative heat transfer area receiving heat from the thermic source;
vertically translating the roller from the lowered position to the raised position; and
during a fusing pass of the carriage over the build zone, continuing to rotate the roller in the raised position during fusing of the build material while maintaining the roller within the radiative heat transfer area receiving heat from the thermic source.
[





8.	(Rejoined - Currently Amended) The method of claim 7, wherein the[ fusing pass comprises:
passing the carriage over the build zone; and
fusing the build material with the thermic source.
 
9. 	(Rejoined) The method of claim 7, wherein the continuing to rotate the roller maintains a uniform temperature across an exterior circumferential surface of the roller.

10.	(Rejoined) The method of claim 7, wherein the rotating roller is heated with direct and indirect energy generated by the thermic source in the radiative heat transfer area.

11.	(Rejoined - Currently Amended) The method of claim 7, comprising:
heating an exterior surface of the roller with reflected thermic energy emitted from the thermic source; 
further spreading of the build material in a layer by passing the rotating roller over the build zone in a second direction opposite[ a first direction[ of the spreading pass; and
heating the build zone by moving the thermic source in the second direction over the build zone using the carriage.

12.	(Rejoined) The method of claim 7, comprising:
cooling the roller from within an interior of the roller. 



	a dispensing assembly including a printhead mounted to a dispensing carriage to selectively dispense a fusing agent; 
a build chamber to contain a build material and the fusing agent; 
	a fusing system including a fuser carriage to which a thermic source is mounted and to which a rotatable roller is vertically translatably mounted adjacent the thermic source to have a lowered position and a raised position, the rotatable roller to spread and heat the build material during a spreading pass of the fuser carriage over a build zone, the thermic source to heat and fuse the build material during a fusing pass of the fuser carriage over the build zone, and the fuser carriage to maintain the rotatable roller within a radiative heat transfer area receiving heat from the thermic source during the spreading and fusing passes; and
a controller configured to rotate the rotatable roller in the lowered position within the radiative heat transfer area receiving heat from the thermic source during the spreading pass, to vertically translate the rotatable roller from the lowered position to the raised position, and to rotate the rotatable roller in the raised position within the radiative heat transfer area receiving heat from the thermic source during the fusing pass.
[


14. 	(Rejoined - Currently Amended) The additive manufacturing machine of claim 13, wherein the roller is vertically movable along a z-axis with respect to the thermic source.

15.	(Rejoined) The additive manufacturing machine of claim 14, wherein the roller includes index markings to coordinate with placement on the build material.

16.	(New) The fusing system of claim 1, wherein the controller is further configured to align index markings of the roller with corresponding position index markings of the build zone.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While a fuser carriages configured to pass over a build zone of an additive manufacturing apparatus are generally known, including those comprising one or more of a thermic source, a retractable roller, and a controller associated therewith, while it is generally known to provide a thermic source in association with a fuser carriage for warming one or more of a build material and a rotatable roller, and while it is generally known to perform roller rotation in a roller home position while applying heat so as to maintain uniform temperatures across and about a circumferential surface thereof, the prior art of record does not teach or fairly suggest the claimed combination of components with their claimed configuration, in particular whereby the claimed fusing system is provided with a carriage, thermic source, roller, and controller as claimed, with the roller being rotatably and vertically translatably mounted to the carriage adjacent to the thermic source so as to have the claimed lowered and raised positions during the claimed spreading and fusing passes, respectively, and whereby the controller is configured to rotate the roller in the lowered position as claimed so as to receive heat from the thermic source during the spreading pass, to vertically translate the roller from the lowered to the raised position, and to rotate the roller in the raised position so as to receive heat from the thermic source during the fusing pass.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure but does not teach or fairly suggest the claimed combination of components with their claimed configuration as outlined under the Reasons for Allowance set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Atul P. Khare/Primary Examiner, Art Unit 1742